DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the drawings
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. The drawing remains objected to as not showing two cam ways, the examiner deems it inappropriate to call a hole for a pivot “94” a cam way since a pivot has no features comparable to a cam (see corresponding 112 rejection).
In regards to the prior art rejections
Applicant’s arguments, see Remarks, filed 9/15/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ali (US 20180340353 A1), Bae (US 20030117929 A1), and Tsunekawa (US 4982063 A).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "cam ways" and “cam followers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "selectively biasing said plunger in a longitudinally raised position with a second biasing member longitudinally aligned with said plunger" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Specifically it’s unclear how the spring biases the plunger upwards despite no apparent connection of the spring’s second leg.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, in the limitation “a first leg and a differently shaped second leg pivotally attached to said lower portion” it is unclear if the first leg is additionally pivotally attached to the lower portion or if just the second leg is.
For the purposes of examination, it is assumed both legs are pivotally attached to the lower portion.
In regards to claims 1, 9, 15, and 21: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cam followers” in claim 1, 9, 15, and 21 is used by the claim to mean “Pins,” while the accepted meaning is “cams.” The term is indefinite because the specification does not clearly redefine the term.
For the purposes of examination “cam followers” are assumed to mean “pins”.
In regards to claims 5 and 9: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cam ways” in claim 5 and 9 is used by the claim to mean “apertures,” while the accepted meaning is “a path for a cam.” The term is indefinite because the specification does not clearly redefine the term.
For the purposes of examination “cam ways” are assumed to mean “apertures”.
Claims 2-4, 6-8, 10-14, and 16-20 are rejected due to their dependency on the rejected independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-13, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Ali et al. US 20180340353 A1 (hereinafter Ali).
In regards to claim 1, as best understood in light of previous 112 rejections, Ali teaches a compartment locking system (see fig 5), comprising: a plunger (410, using the definition of plunger as “a part of a device or mechanism that works with a plunging or thrusting movement” - oxford languages) having an upper portion (face seen in fig 4), a central portion (sides of 410) and a lower portion (face not seen in fig 4 between 226 and 236), wherein said central and lower portions are located within a compartment (202); a first leg (230) and a differently shaped second (220) leg pivotally attached to said lower portion (via 226 and 246), wherein said legs are attached to one another through said plunger (see fig 2, as both legs are connected to the plunger, they are both connected to each other through the plunger) with cam followers (218); and a first biasing member (442) connecting said plunger with one of said legs (see fig 4, and para 66), wherein said central portion of said plunger defines a connection (interface between 439 and 442) for the first biasing member (see fig 4) and generally coplanar with said first biasing member connection (see fig 4) said central portion also defines a stop (438) for said plunger.
In regards to claim 2, Ali teaches the compartment locking system of claim 1, wherein said plunger has a first side (top with respect to figure 4), a second side (bottom with respect to figure 4), a third side (left with respect to figure 4) and a fourth side (right with respect to figure 4) wherein said first and second sides are parallel one another and said third and fourth sides are parallel one another (see fig 4).  
In regards to claim 5, as best understood in light of previous 112 rejections, Ali teaches the compartment locking system of claim 1, wherein said lower portion of said plunger has two cam ways (see fig 4, 422 and 432 since holes extend through upper portion to lower portion).  
In regards to claim 7, Ali teaches the compartment locking system of claim 2, wherein said first biasing member is connected adjacent the fourth side of said plunger (see fig 4).  
In regards to claim 8, Ali teaches the compartment locking system of claim 1, wherein said plunger is non-symmetrical about a longitudinal axis (see fig 4).  
In regards to claim 9, as best understood in light of previous 112 rejections, Ali teaches the compartment locking system of claim 5, wherein each of said cam followers are located within the cam ways, respectively (see fig 4).
In regards to claim 10, Ali teaches the compartment locking system of claim 8, wherein at least one of said legs has an arm (see reference image 1) laterally offset from the longitudinal axis of the plunger (see figs 2 and 4), wherein the other one of said legs does not have an arm (see fig 2), and wherein upper planar surfaces of the legs and an upper planar surface of the stop extend substantially parallel one another (see fig 4).  

    PNG
    media_image1.png
    215
    306
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 11, Ali teaches the compartment locking system of claim 9, wherein said at least one of said legs has an upper flange (arm in reference image 1) located laterally offset from said at least one cam follower, said upper flange being connected to said first biasing member (see fig 4, at least indirectly).  
In regards to claim 12, Ali teaches the compartment locking system of claim 1, wherein said lower portion of said plunger is located between the first leg and the second leg (see fig 4).  
In regards to claim 13, Ali teaches the compartment locking system of claim 12, wherein said first and second legs have complementary shaped and aligned lower flanges, but said first leg has an upper flange (arm in reference image 1) and said second leg does not have an upper flange (see fig 4).
In regards to claim 15, as best understood in light of previous 112 rejections, Ali teaches a method for using a locking system for a compartment (see fig 5), comprising: providing a longitudinally movable plunger (140) within said compartment; pivotally attaching a first leg (124) and a differently shaped second leg (220) to said plunger, wherein said legs are attached to one another (indirectly) through said plunger with cam followers (143 and 145); and providing a first biasing member (300) connecting said plunger with one of said legs (see fig 2).  
In regards to claim 16, Ali teaches the method of claim 15, further comprising selectively biasing said plunger in a longitudinally raised position with a second biasing member (129 para 16) longitudinally aligned with said plunger, wherein both said plunger and said legs longitudinally raise together (see figs 1 and 2).  
In regards to claim 17, Ali teaches the method of claim 16, further comprising selectively locating said plunger in a longitudinally lowered position with a movable member (212) depressing said plunger against said second biasing member, wherein both said plunger and said legs longitudinally lower together (para 16, para 57, and fig 2).
In regards to claim 19, Ali teaches the method of claim 17, wherein in said lowered position said legs and a locking flange (127) are at least partially longitudinally aligned (see fig 1).
Claim(s) 1-4, 6, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Bae et al. 9  (hereinafter Bae).
In regards to claim 1, Bae teaches a compartment locking system (see figs 3-5), comprising: a plunger (100 and 113) having an upper portion, a central portion and a lower portion (see reference image 2), wherein said central and lower portions are located within a compartment (200, see fig 4); a first leg (110) and a differently shaped second leg (111) pivotally attached to said lower portion (via 113), wherein said legs are attached to one another through said plunger (See fig 4) with cam followers (113) and (114); and a first biasing member (115) connecting said plunger with one of said legs, wherein said central portion of said plunger defines a connection for the first biasing member (see reference image 2) and generally coplanar with said first biasing member connection said central portion also defines a stop for said plunger (see reference image 2).

    PNG
    media_image2.png
    728
    1106
    media_image2.png
    Greyscale
 
Reference image 2
In regards to claim 2, Bae teaches the compartment locking system of claim 1, wherein said plunger has a first side, a second side, a third side and a fourth side wherein said first and second sides are parallel one another and said third and fourth sides are parallel one another (see reference image 2).
In regards to claim 3, Bae teaches the compartment locking system of claim 2, wherein said upper portion of said plunger has a finger extending laterally from said third side (see reference image 2), wherein said upper portion of said plunger extends outside said compartment (see fig 7).
In regards to claim 4, Bae teaches the compartment locking system of claim 1, further comprising a second biasing member (133) coiled about (using the Merriam-Webster definition “in the vicinity”) said upper portion of said plunger (see reference image 2).  
In regards to claim 6, Bae teaches the compartment locking system of claim 2, wherein said stop extends laterally from said third side of said plunger, said stop separates said central portion from said lower portion (see reference image 2).
In regards to claim 14, Bae teaches the compartment locking mechanism of claim 1, further comprising a locking flange (surface of 200 connected to 201 and 201) having an anchor portion (surface of 200 connected to 201) and a trip portion (201), wherein said trip portion is located at an angle with respect to said anchor portion (see fig 8, 90 degrees), wherein at least one of said legs pivots past said trip portion when a first side of said at least one of said legs contacts a first side of said trip portion or said at least one of said legs locks with a second side of said trip portion when a second side of said at least one of said legs contacts the second side of the trip portion (see fig 3). 
In regards to claim 15, Bae teaches a method for using a locking system for a compartment (see fig 5), comprising: providing a longitudinally movable plunger (140) within said compartment; pivotally attaching a first leg (124) and a differently shaped second leg (220) to said plunger, wherein said legs are attached to one another through said plunger with cam followers (143 and 145); and providing a first biasing member (300) connecting said plunger with one of said legs (see fig 2).
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Tsunekawa et al. US 4982063 A (hereinafter Tsunekawa).
In regards to claim 21, as best understood in light of previous 112 rejections, Tsunekawa teaches a method for using a locking system for a compartment (12 fig 2, since the locking system is in said compartment it can be considered for that compartment), comprising: providing a longitudinally movable plunger (22 and 48); pivotally attaching a first gravity-biased leg (20a) and a second gravity biased leg (20b, both are gravity biased as gravity would influence them downward) to said plunger to locate said legs in a longitudinally downward orientation (see fig 2) after having been turned away from said longitudinally downward orientation, wherein said legs are attached to one another (indirectly) through said plunger with cam followers (see pin connections in fig 2), wherein said plunger has an upper portion (48, see fig 3) extending through said compartment and a lower portion connected to said leqs (22, from the perspective of fig 2 flipped 180 degrees).
Allowable Subject Matter
Claims 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (See prior office action for more detail). Additionally, the claims would need to overcome any 112 issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675